          Case 1:19-cr-00240-ABJ Document 10 Filed 07/12/19 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUⅣ IBIA

UNITED STATES OF AMERICA                                : CRIⅣ IINAL NO.

         v.
                                                        : VIOLAT10N:
JIMMON WATSON,
         Defendant                                      : 18 UoSoC.§ §2422(b)
                                                        : (Enticing a ⅣIino⇒
                                                        : 22 DoC.§ §COde 3008 and 3020(a)(2)
                                                        : (First Degree Child Sexual Abuse with
                                                        : Aggravating Circumstances)

                                                 INFORMATION

         The United States Attorney charges that:

                                                  COUNT ONE

          On or about between June           I   2017 and December 31, 2017, the defendant, JIMMON

WATSON, within the District of Columbia and elsewhere, using a facility of interstate commerce,

that is a smartphone, did knowingly attempt to persuade, induce, entice and coerce J.L., a minor

 under   l8   years of age, that   is l7 years of age; to engage in sexual activity for which JIMMON

WATSON could be charged with            a   criminal offense.

          (Coercion and Enticement of a Minor, in violation of l8 United States Code, Section

2422(b)).

                                                  COUNT TWO

          On or about between November             l,   2016 and December 25, 2016, within the District of

Columbia, JIMMON WATSON, being more than four years older than D.F., a child under l6 years

of age, that is, l4 years of age, engaged in a sexual act with that child and caused that child to engage

in a sexual act, and at the time JIMMON WATSON committed First Degree Child Sexual Abuse,

D.F. was under the age of l8 years and JIMMON WATSON had a significant relationship to D.F.



                                                           1
       Case 1:19-cr-00240-ABJ Document 10 Filed 07/12/19 Page 2 of 2


       (First Degree Child Sexual Abuse (with Aggravating Circumstances), in violation of

22D.C. Code, Sections 3008, 3020(a)(2) (2001 ed.)).

                                   JESSIE



                                               YNN
                                      ik{nt United States Attorney, DC Bar No. 494059
                                   U.S. Attorney's Offrce
                                   555 4th Street, N.W., Room 4832
                                   Washington, D.C. 20530
                                   202-252-7808
                                   Andrea. Hertzfeld@usdoj gov
                                                           .
